THE COURT were divided in opinion.
PICKERING, District .Judge,
held the plea a good bar, and CUSHING, Circuit Justice,' the contrary. They gave their Teasons at length; in substance using the same arguments as the counsel had used.
The cause was, of course, continued till May term, 1798; when it was again argued,by Mr. Livermore, for the defendant, and Mr. Parsons, for the plaintiff.
THE COURT, consisting of Circuit Justice ELLSWORTH and the District Judge, were divided in opinion, Judge PICKERING adhering to the opinion he gave before, and the Circuit Justice agreeing in opinion with the former circuit judge. Judgment according to law was given in favor of the demurrer, and the plaintiff, accordingly, had his execution against the administrator de bonis propriis. See New Hampshire Strafford Bank v. Mellen, Smith (N. H.) 385.